The question here is: Did the deceased's employment subject him to certain fumes which injured his health to the extent that it was a causative factor of his death?
If his health was impaired by the fumes so that he was more susceptible to pneumonia or less able to resist it to such an extent that it was more probable than not that, but for the impairment he would not have succumbed, then the impairment was a causative factor contributing to his death.
The majority opinion assumes that the rule of Hill v. GreatNorthern Life Ins. Co., 186 Wash. 167, 57 P.2d 405, wherein it was said:
"It is undoubtedly true that, in determining the cause of a death for which recovery is sought, the jury may not speculate or conjecture as between several causes. That is to say, where the evidence goes no further than to show that death may have resulted from one of several causes, for one or more of which there is liability, and for another or others of which there is none, then the jury cannot speculate or conjecture and return a verdict as for a cause for which there is liability." See, also,Crowell v. Sunset Cas. Co., 21 Wash. 2d 238, 150 P.2d 728.
and of Frescoln v. Puget Sound Traction, L.  P. Co., 90 Wash. 59,155 P. 395, in which the court said:
"The cause of an accident may be said to be speculative when, from a consideration of all the facts, it is as likely that it happened from one cause as another."
is applicable to the facts of this case. I disagree with that view of the evidence. I think it shows more than the bare fact that death may have resulted from an impairment of his health due to the fumes. It shows that it was more probable that the impairment was a causative factor than otherwise. This view of the evidence invokes the rule of Letres v. Washington Co-Op.Chick Ass'n, 8 Wash. 2d 64, 111 P.2d 594:
"A verdict does not rest upon surmise or conjecture when there is evidence that there is a greater probability that a thing happened in such a way as to fix liability upon the person charged with such liability than there is that it happened in a way for which the person so charged would not be liable." *Page 52 
  As was said in Lynch v. Northern Life Ins. Co., 22 Wash. 2d 912,  158 P.2d 90:
"That rule expresses no more than the general rule regarding the burden of the plaintiff to establish his case by a preponderance of the evidence. The bare possibility of the existence of a cause other than that relied upon does not preclude a preponderance of the evidence in its support. This is not a case where `it is as likely that it happened from one cause as another.'"
I think the evidence supports the verdict.